      Case 5:20-mc-80156-JD Document 5-1 Filed 09/21/20 Page 1 of 2




 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 8

 9
   IN RE APPLICATION OF TATIANA           Case No. 5:20-mc-80156-VKD
10 AKHMEDOVA,
                                          [PROPOSED] ORDER GRANTING
11            Applicant,                  TEMUR AKHMEDOV’S MOTION FOR
                                          LEAVE TO INTERVENE TO OPPOSE
12                                        APPLICANT TATIANA AKHMEDOVA’S
                                          EX PARTE APPLICATION PURSUANT
13                                        TO 28 U.S.C. § 1782
14                                        [Filed concurrently with Motion to Intervene]

15                                        Judge:        Hon. Virginia K. DeMarchi
                                          Date:         October 27, 2020
16                                        Time:         10:00 a.m.
                                          Courtroom:    2
17

18

19

20

21

22

23

24

25

26

27

28

                                                               Case No. 5:20-mc-80156-VKD
                                  [PROPOSED] ORDER
       Case 5:20-mc-80156-JD Document 5-1 Filed 09/21/20 Page 2 of 2




 1         It appearing, upon argument of counsel and for good cause shown:

 2         IT IS HEREBY ORDERED that Temur Akhmedov’s Motion to Intervene in the above

 3 proceeding pursuant to Federal Rules of Civil Procedure Rule 24 is GRANTED.

 4

 5         IT IS SO ORDERED.
 6

 7

 8 Dated: __________________

 9

10                                            ___________________________
                                              Hon. Virginia K. DeMarchi
11                                            United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2                      Case No. 5:20-mc-80156-VKD
                                         [PROPOSED] ORDER
